                          United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

RONALD PALMER, ET AL.                             §
                                                  §   Civil Action No. 4:18-CV-422
v.                                                §   (Judge Mazzant/Judge Nowak)
                                                  §
ANTOINETTE BONE, ET AL.                           §
                                                  §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On May 24, 2019, the report of the Magistrate Judge (Dkt. #56) was entered containing proposed

findings of fact and recommendations that Defendants The State Unauthorized Practice of Law

Committee, the UPLC’s District 14B Subcommittee, the Law Office of Antoinette Bone, and

Antoinette Bones’s First Amended Motion to Dismiss (Dkt. #24), and Attorney General Paxton’s

Motion to Dismiss Plaintiffs’ First Amended Complaint (Dkt. #25) each be granted, and Plaintiffs’

claims be dismissed without prejudice.

       Having received the report of the Magistrate Judge, and no objections thereto having been

timely filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

       It is, therefore, ORDERED that Defendants The State Unauthorized Practice of Law

Committee, the UPLC’s District 14B Subcommittee, the Law Office of Antoinette Bone, and

Antoinette Bones’s First Amended Motion to Dismiss (Dkt. #24), and Attorney General Paxton’s

Motion to Dismiss Plaintiffs’ First Amended Complaint (Dkt. #25) are each GRANTED and the

entirety of Plaintiffs’ claims are DISMISSED WITHOUT PREJUDICE.
.

    All relief not previously granted is DENIED.

    The Clerk is directed to CLOSE this civil action.

    IT IS SO ORDERED.

    SIGNED this 3rd day of July, 2019.




                                  ___________________________________
                                  AMOS L. MAZZANT
                                  UNITED STATES DISTRICT JUDGE




                                            2
